IN THE SUPREME COURT OF THE STATE OF NEVADA


                 VALLEY HEALTH SYSTEMS, LLC,                             No. 84962
                 D/B/A SPRING VALLEY HOSPITAL,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                  FILE
                 CLARK; AND THE HONORABLE
                 VERONICA BARISICH, DISTRICT                                JUL 29 2022
                                                                           ELIZABETH A. BROWN
                 JUDGE,                                                  CLERK4F ,UPREME COURT
                                                                                \
                 Respondents,                                           BY
                                                                              DEPLITYRK
                    and
                 KURTISS HINTON; MICHAEL
                 SCHNEIER, M.D., AN INDIVIDUAL;
                 AND MICHAEL SCHNEIER
                 NEUROSURGICAL CONSULTING,
                 P.C., A NEVADA CORPORATION,
                 Real Parties in Interest.

                                       ORDER DENYING PETITION

                             This original petition for a writ of mandamus challenges a
                 district court order denying a motion to dismiss and a motion for
                 reconsideration in a professional negligence matter.
                             This court has original jurisdiction to issue writs of mandamus,
                 and the issuance of such extraordinary relief is solely within this court's
                 discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                 Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioners
                 bear the burden to show that extraordinary relief is warranted, and such
                 relief is proper only when there is no plain, speedy, and adequate remedy
                 at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                 P.3d 840, 841, 844 (2004). An appeal is generally an adequate remedy

SUPREME COURT
     OF
   NEVADA

(0) 1947A alOn
                                                                                           3`t.S-3
                precluding writ relief. Id. at 224, 88 P.3d at 841. Even when an appeal is
                not immediately available because the challenged order is interlocutory in
                nature, the fact that the order may ultimately be challenged on appeal from
                a final judgment generally precludes writ relief. Id. at 225, 88 P.3d at 841.
                            Having considered the petition, we are not persuaded that our
                extraordinary intervention is warranted because petitioner has not
                demonstrated that an appeal following a final judgment would not be a
                plain, speedy, and adequate remedy. Cf. Int'l Garne Tech., Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59 (2008)
                (recognizing the court's general policy to "decline to consider writ petitions
                challenging district court orders denying motions to dismiss" except in
                limited circumstances). Accordingly, we
                            ORDER the petition DENIED.



                                         Parraguirre


                                                                  /444,               , J.
                Hardesty                                   Stiglich




                cc:   Hon. Veronica Barisich, District Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Injury Lawyers of Nevada
                      McBride Hall
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                       2
(0) I 947A